Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaramillo US 2012/0311359 A1.

	Jaramillo teaches:
1. A redriver chip, comprising: 
a channel; [Fig. 3 Channels A and B]
a plurality of circuits coupled to the channel; [Fig. 3] and 
a controller [Fig. 3 control circuit 314] configured to 
adjust a set of parameters of the plurality of circuits to have first values during a first mode of operation [para. 0026, “The state machine determines when the various redriver components can be powered down.  During the low power modes a number of components can be powered down including, but not limited to, a receiver equalizer circuit, a transmit buffer, receiver/transmitter  and 
to adjust the set of parameters to have second values during a second mode of operation, [para. 0051, “In this state, the redriver is configured to support high-speed communications in a feed through mode.”]
wherein the first values are to generate a first level of power consumption during the first mode of operation [Fig. 4 418] and the second values are to generate a second level of power consumption during the second mode of operation [Fig. 4 408], the first level of power consumption lower than the second level of power consumption and the first mode of operation corresponding to a low-power mode of the redriver chip.  [para. 0035, “During U2/U3 states, the redriver can save power by disabling certain circuitry associated with enabling feed through mode. For instance, the redriver can disable transmitter termination and transmitter driver circuitry, while keeping receiver detection active as well as the local receiver termination active (to maintain USB Link connection).”]

Jaramillo teaches:
2. The redriver chip of claim 1, wherein the controller is configured to perform the low-power mode before the channel is enabled.  [Fig. 4 404, redriver disabled for power savings before high speed communications enabled in U0 at 408]

	Method claims 11-12 recite the processes for applying the apparatus limitations above and are rejected on the same grounds and rationale as the corresponding claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo US 2012/0311359 A1 in view of Yeung et al. US 2010/0105319 A1 and further in view of SRIVASTAVA et al. US 2018/0287771 A1.

	Jaramillo does not teach the following limitation, however, Yeung teaches:
3. The redriver chip of claim 1, wherein the plurality of circuits includes: 
at least one signal detector; [Fig. 1 106]
at least one common-mode keeper; [Fig. 5 S3:S0]
The combination of Jaramillo and Yeung does not teach the following limitation, however, SRIVASTAVA teaches:
a circuit to generate or select a clock signal; [Fig. 5 433 Freq_Sel<8:0>] and 
Yeung further teaches:
at least one circuit operating based on a bias current.  [Fig. 5 60]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Yeung and SRIVASTAVA with those of Jaramillo.  A person having ordinary skill in the art would have been motivated to combine the teachings because 
	
	SRIVASTAVA teaches:
4. The redriver chip of claim 3, wherein the set of parameters includes: 
a frequency of the clock signal;  [Fig. 4 Freq_Sel<7:0>]
an enable state of the at least one signal detector; [Fig. 5 Calibration Enable]
	Yeung teaches:
a current level of the at least one common-mode keeper; [Fig. 5] and 
a current level of the at least one circuit operating based on the bias current.[Fig. 5]

	SRIVASTAVA teaches:
5. The redriver chip of claim 4, wherein: 
the first value of the clock signal is a first frequency, the second value of the clock signal is a second frequency, and the first frequency is lower than the second frequency. [Fig. 6 621]

	Jaramillo teaches:  
6. The redriver chip of claim 4, wherein: 
the first value of the enable state of the at least one signal detector is to control periodic enabling of the at least one signal detector, [Fig. 4 406 Polling] and 
the second value of the enable state of the at least one signal detector is to control periodic enable or continuous enabling of the at least one signal detector.  [Fig. 4 404]


	Jaramillo teaches:
7. The redriver chip of claim 6, wherein the at least one signal detector includes at least one of a receiver detector and a squelch detector.  [para. 0035]

	Yeung teaches:
8. The redriver chip of claim 4, wherein the first value of the current level of the at least one common-mode keeper is lower than the second value of the current level of the at least one common-mode keeper.  [para. 0046]

	Yeung teaches:
9. The redriver chip of claim 4, wherein the first value of the current level of the at least one circuit operating based on the bias current is less than the second value of the current level of the at least one circuit operating based on the bias current.  [para. 0046]

	Yeung teaches:
10. The redriver chip of claim 1, wherein at least one of the plurality of circuits is self- biased.  [para. 0046]

	Regarding method claims 13-20, these method claims recite the process for implementing the apparatus limitations above and are rejected on the same grounds and rationale as the corresponding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115